Exhibit 10.28

 

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made as of October 27, 2020
(the “Effective Date”), by and between TITAN PHARMACEUTICALS, INC., a Delaware
corporation (“Titan”), and JT PHARMACEUTICALS, INC., a Delaware corporation
(“JT”).

 

RECITALS

 

WHEREAS, JT owns the Purchased Assets (as defined herein);

 

WHEREAS, JT desires to sell to Titan, and Titan desires to purchase from JT, the
Purchased Assets, upon the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the foregoing statements and the mutual
agreements and covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Titan and JT hereby agree as follows:

 

1.                  Definitions

 

Unless specifically set forth to the contrary herein, the following terms, where
used in the singular or plural, shall have the respective meanings set forth
below:

 

1.1              “Affiliate” of a Party means (i) any corporation or business
entity of which at least fifty percent (50%) of the securities or other
ownership interests representing the equity, the voting stock or general
partnership interest are owned, controlled or held, directly or indirectly, by a
Party; (ii) any corporation or business entity which, directly or indirectly,
owns, controls or holds at least fifty percent (50%) (or the maximum ownership
interest permitted by law) of the securities or other ownership interests
representing the equity, voting stock or general partnership interest of a
Party; (iii) any corporation or business entity of which, directly or
indirectly, an entity described in the immediately preceding subsection (ii)
controls or holds at least fifty percent (50%) (or the maximum ownership
interest permitted by law) of the securities or other ownership interests
representing the equity, voting stock or general partnership interest of such
corporation or entity; or (iv) any corporation or business entity of which a
Party has the right to acquire, directly or indirectly, at least fifty percent
(50%) of the securities or other ownership interests representing the equity,
voting stock or general partnership interest thereof.

 

1.2              “Agreement Term” has the meaning set forth in Section 6.1.

 

1.3              “Ancillary Agreements” means (a) the short-form patent
assignments to be executed by JT (or the applicable Affiliates thereof) and
Titan at or after the Closing, providing for the assignment of the Registered IP
from JT to Titan, in substantially the form of the assignments set forth as
Exhibit A hereto (the “IP Assignment Agreements”), and (b) the Bill of Sale,
dated as of the date hereof, by and between Titan and JT, in substantially the
form set forth as Exhibit B hereto.

 



 1 

 

 

1.4              “Applicable Law” means the laws, rules, and regulations,
including any statutes, rules, regulations, guidelines, or other requirements
that may be in effect from time to time and apply to the activities contemplated
by this Agreement.

 

1.5              “Business Day” means any day that is not (i) a Saturday or a
Sunday or (ii) any other day on which banks in New York, New York, United
States, the United Kingdom or Italy are permitted or required to be closed.

 

1.6              “Commercialize” or “Commercialization” means all activities
that are undertaken after Regulatory Approval of a Product and that relate to
the commercial marketing, sale, and/or distribution of such Product, including
but not limited to advertising, marketing, promotion, distribution, and/or
sales.

 

1.7              “Commercially Reasonable Efforts” means the carrying out of
obligations or tasks in a manner consistent with the exercise, by a
pharmaceutical company of comparable size and resources to Titan, of reasonable,
customary, scientific and business practices within the pharmaceutical industry,
and of a level no less than consistent with the efforts Titan and its Affiliates
devote to marketing of another pharmaceutical product, in each case of similar
market potential, profit potential, competitiveness, and strategic value, taking
into account technical, regulatory, and intellectual property factors, target
product profiles, product labeling, past performance, costs, economic return,
the regulatory environment and competitive market conditions in the therapeutic
or market niche, all based on conditions then prevailing.

 

1.8              “Compound” means the kappa opioid agonists described in
Schedule 1, including, but not limited to the kappa opioid agonist known as
JT-09.

 

1.9              “Contract” means any contract, agreement, lease, sublease,
license, sublicense or other legally binding commitment or arrangement, whether
written or oral.

 

1.10            “Earn-Out Payments” means any payment contemplated by Section
3.3 herein.

 

1.11            “Effective Date” has the meaning set forth in the Preamble.

 

1.12           “Encumbrance” means any mortgage, lien (statutory or otherwise),
license, pledge, security interest, charge, hypothecation, restriction, claim of
ownership, preference, encroachment, right of first refusal, title defect,
covenant not to sue, release of claims or other encumbrance.

 

1.13            “FDA” means the United States Food and Drug Administration and
any successor agency having substantially the same functions and authority.

 

1.14            “Force Majeure” means, with respect to a Party, any fire, flood,
earthquake, explosion, storm, blockage, embargo, war, acts of war (whether war
be declared or not), terrorism, insurrection, riot, civil commotion, strike,
lockout or other labor disturbance, failure of public utilities or common
carriers, act of God or act, omission or delay in acting by any Governmental
Authority.

 



 2 

 

 

1.15            “GAAP” means generally accepted accounting principles in the
United States, consistently applied.

 

1.16          “Governmental Authority” means any domestic or foreign entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including any governmental authority,
agency, department, board, commission, court, tribunal, judicial body or
instrumentality of any union of nations, federation, nation, state,
municipality, county, locality or other political subdivision thereof.

 

1.17           “JT” has the meaning set forth in the Preamble.

 

1.18            “JT Indemnified Parties” has the meaning set forth in Section
7.1.

 

1.19           “Know-How” means any non-public information, ideas, data,
inventions, works of authorship, trade secrets, technology, or materials,
including formulations, molecules, assays, reagents, compounds, compositions,
human or animal tissue, samples or specimens, and combinations or components
thereof, whether or not proprietary or patentable, and whether stored or
transmitted in oral, documentary, electronic or other form.

 

1.20           “Launch” means, following Regulatory Approval of the Product, the
date on which a Product is first sold by Titan, any Affiliate thereof, or any
Licensee to a Third Party; provided, however, that the following shall not be
considered a Launch: (a) sales or other dispositions of a Product for use in
clinical studies or other scientific testing purposes, as free samples or (b)
dispositions at or below Product cost for early access or compassionate use
programs.

 

1.21           “Law(s)” means all laws, statutes, rules, regulations, ordinances
and other pronouncements having the binding effect of law of any Governmental
Authority.

 

1.22           “Liabilities” means any debts, liabilities, obligations,
commitments, claims or complaints, whether absolute or contingent, accrued or
unaccrued, asserted or unasserted, known or unknown, fixed or contingent,
matured or unmatured, determined or determinable or otherwise, whether arising
under any Law, Contract or otherwise, and whether or not the same would be
required to be reflected in financial statements or disclosed in the notes
thereto.

 

1.23           “Licensee” means a Third Party granted any right or license to
develop, manufacture or sell Products, including, without limitation, a Third
Party granted a license or rights under any of the Transferred Patent Rights.

 

1.24           “Losses” means any and all damages of any kind whatsoever
(including all incidental, consequential, statutory and treble damages), awards,
deficiencies, settlement amounts, defaults, assessments, fines, dues, penalties,
judgments (including penalties imposed by any Governmental Authority), costs,
fees, liabilities, obligations, taxes, liens, losses, lost profits and expenses
(including court costs, interest and reasonable fees of attorneys, accountants
and other experts) and other monetary obligations arising out of or resulting
from claims or judgments, arbitral awards, including amounts paid in settlement
of claims, judgments, legal (including judicial, arbitral and administrative)
proceedings and the like, incurred or otherwise payable to Third Parties.

 



 3 

 

 

1.25          “Net Sales” means:

 

(a)       means the gross amounts invoiced or otherwise received for Titan’s,
its Affiliates’, and its and their Licensees’ (collectively, Titan, its
Affiliates, and Licensees, the “Net Sales Parties”) sales or other transfers of
Products to a Third Party, reduced by the following deductions actually allowed
or reserved in accordance with GAAP (collectively, “Permitted Deductions”):

 

(i)       discounts actually granted and returns credited;

 

(ii)      any tax imposed on the sale, delivery or use of such Product,
including sales, use, excise or value added taxes, tariffs or duties, but only
to the extent set forth separately in the applicable invoices; and

 

(iii)     rebates granted to governments or managed health care organizations
(including their agencies, purchasers, and/or reimbursers) under programs
available or required by Applicable Law.

 

Notwithstanding the foregoing, Net Sales shall not include, (i) Products
provided, prior to Regulatory Approval, for clinical trials or research purposes
at a price equal to or less than the cost to manufacture or procure such
Products, or (ii) Products provided by a Net Sales Party to a Net Sales Party
for purposes of resale thereby, provided that such Products’ resale shall be
subject to the Earn-Out Payments due to JT under Section 3.3.

 

1.26            “Party” means Titan or JT, as applicable.

 

1.27           “Patent Rights” means any of the following, whether existing now
or in the future: (i) patents and patent applications (including provisional
applications); (ii) all patent applications filed either from such patents or
patent applications or from an application claiming priority from either of
these, including continuations, continuations-in-part, divisionals, converted
provisionals, continued prosecution applications, and substitute applications;
(iii) any patents issued (A) based on or claiming priority to any such patent
applications in (i) and (ii), or (B) which are subject to a terminal disclaimer
with any such patent applications in (i) and (ii); (iv) any and all extensions
or restorations by existing or future extension or restoration mechanisms,
including adjustments, revalidations, renewals, reissues, re-examinations and
extensions (including any supplementary protection certificates and the like) of
the foregoing patents or patent applications in (i), (ii) and (iii); and (v) any
similar rights, including rights provided by multinational treaties or
conventions, so-called pipeline protection, or any importation, revalidation,
confirmation or introduction patent or registration patent or patents of
addition to any of such foregoing patents or patent applications.

 

1.28            “Permitted Deductions” has the meaning set forth in Section
1.26.

 

1.29          “Person” means any individual, partnership, limited partnership,
limited liability company, joint venture, syndicate, sole proprietorship,
corporation, unincorporated association, trust, trustee, executor, administrator
or other legal personal representative, or any other legal entity, including a
Governmental Authority.

 



 4 

 

 

1.30           “Phase II Clinical Trial” means a human clinical trial of a
Product, including possibly pharmacokinetic studies, the principal purpose of
which is to make a preliminary determination that such Product is safe for its
intended use and to obtain sufficient information about such Product’s efficacy
to permit the design of further clinical trials, and generally consistent with
21 CFR § 312.21(b).

 

1.31            “Phase III Clinical Trial” means a human clinical trial that
provides for a pivotal human clinical trial of a Product, which trial is
designed to: (a) establish that a Product is safe and efficacious for its
intended use; (b) define warnings, precautions and adverse reactions that are
associated with the Product in the dosage range to be prescribed; (c) support
Regulatory Approval of such Product; and (d) generally consistent with 21 CFR §
312.21(c).

 

1.32            “Product” means a product consisting of a Compound and a
biocompatible polymeric matrix set forth in Schedule 2, including, but not
limited to, ethylene vinyl acetate (EVA) copolymer, alone or in combination with
other active ingredients.

 

1.33            “Proprietary Information” means any and all Know-How,
scientific, clinical, regulatory, marketing, financial, technical,
non-technical, commercial or other confidential information or data of a
confidential nature, whether communicated in writing, orally or by any other
means, that is under the protection of one Party and is provided by that Party
to the other Party in connection with this Agreement.

 

1.34            “Regulatory Approval” means with respect to a pharmaceutical or
biological product or medical device in a country or regulatory jurisdiction,
any and all approvals, licenses, permits, certifications, registrations or
authorizations from the relevant Regulatory Authority in such regulatory
jurisdiction that is specific to such product and necessary for the marketing
and commercial sale of such product in such country or regulatory jurisdiction
(including pricing and/or reimbursement approval in any country in which pricing
and/or reimbursement approval is required by Applicable Laws).

 

1.35            “Regulatory Authority” means, in a particular country or
regulatory jurisdiction, any applicable Governmental Authority involved in
granting Regulatory Approval and/or, to the extent required in such country or
regulatory jurisdiction, pricing or reimbursement approval of a product in such
country or regulatory jurisdiction.

 

1.36           “SEC” has the meaning set forth in Section 5.3.

 

1.37            “Successful Completion” means, with respect to a clinical study
or clinical trial, the meeting of the primary endpoints of such clinical study
or clinical trial.

 

1.38            “Third Party(ies)” means a person or entity who or which is not
a Party or Affiliate of a Party.

 

1.39            “Titan” has the meaning set forth in the Preamble.

 

1.40            “Titan Indemnified Parties” has the meaning set forth in Section
7.1.

 

1.41            “Titan Stock” means the common stock, $.001 per share, of Titan.

 



 5 

 

 

1.42            “Transferred Patent Rights” means the Patent Rights listed on
Schedule 3 hereto.

 

2.                  Sale of Purchased Assets.

 

2.1              Purchase and Sale of Purchased Assets. Upon the terms and
subject to the conditions of this Agreement, at and effective as of the Closing,
JT shall (or shall cause the applicable Affiliate thereof to) sell, transfer,
convey, assign and deliver to Titan, and Titan shall purchase and accept from JT
(or such Affiliate thereof), all of the following assets, properties and rights
(collectively, the “Purchased Assets”), in each case free and clear of any
Encumbrances:

 

(a)               the Transferred Patent Rights;

 

(b)               any and all other rights and privileges relating to the
Transferred Patent Rights, or arising therefrom, including (i) the right to
register or apply in any and all countries and regions in Titan’s name for
patents, utility models, design registrations and like rights of exclusion and
for inventors’ certificates and improvements, in each case in respect of the
Transferred Patent Rights, (ii) the right to prosecute, maintain and defend such
Transferred Patent Rights before any public or private agency, office, registrar
or other applicable Governmental Authority or other Person, (iii) the right to
claim priority based on the filing dates of any of the Transferred Patent Rights
under any applicable treaty, Law or otherwise, (iv) any and all causes of action
and enforcement rights, whether currently pending, filed, threatened or
otherwise, for or in respect of the Transferred Patent Rights, (v) without
limiting the foregoing, the right to sue and recover damages, other compensation
and/or equitable relief (including injunctive relief) for past, present or
future infringements in respect of the Transferred Patent Rights, and (vi) the
right to fully and entirely stand in the place of the JT or any Affiliate
thereof in all matters related to the Transferred Patent Rights; and

 

(c)               all deferred and prepaid charges, fees, recoverable deposits,
advances and expenses paid by or on behalf of JT or any Affiliate thereof in
respect of the other Purchased Assets.

 

2.2              Liabilities.

 

(a)               Assumed Liabilities. Upon the terms and subject to the
conditions of this Agreement, at the Closing, JT shall assign to Titan, and
Titan shall assume from JT and agree to pay and discharge when due, (i) all
Liabilities arising due to actions or omissions taken (or not taken) by JT in
respect of the Purchased Assets following the Closing Date; and (ii) all
Liabilities arising after the Closing Date with respect to Product or the other
Purchased Assets to the extent related to the conduct of Titan and its
Affiliates, including using, promoting, marketing or selling Product
(collectively, but excluding the Excluded Liabilities, the “Assumed
Liabilities”).

 

(b)               Excluded Liabilities. Notwithstanding anything to the contrary
in this Agreement or any Ancillary Agreement, neither Titan nor any of its
Affiliates shall assume, nor shall they be or become responsible for, any
Liabilities of JT or any of its Affiliates, other than the Assumed Liabilities
(all such Liabilities other than the Assumed Liabilities being referred to
herein as the “Excluded Liabilities”), and the Excluded Liabilities shall remain
the sole obligation and responsibility of JT and its Affiliates. For the
avoidance of doubt, the Excluded Liabilities include all Liabilities of JT and
its Affiliates in respect of or otherwise relating to the Purchased Assets that
arise at any time (including after the Closing) from any actions, omissions or
any state of facts or circumstances that were taken (or not taken) or that
existed on or prior to the Closing Date, including (A) any such Liabilities
arising at any time (including after the Closing) from the ownership, use or
exploitation of the Purchased Assets by JT or its Affiliates on or prior to the
Closing Date, (B) prosecution costs with any intellectual property offices
related to the Transferred Patent Rights associated with the ownership or
exploitation by or through the JT or its Affiliates, in each case that are
attributable to periods occurring on or prior to the Closing Date.

 



 6 

 

 

2.3              Closing.

 

(a)               Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the New York City office of Loeb &
Loeb LLP, at 10:00 a.m. local time, on the date hereof (the date on which the
Closing occurs is referred to as the “Closing Date”). The Closing shall be
deemed to have occurred at 12:00 a.m., Eastern time, on the Closing Date and
Titan shall be deemed the owner of the Purchased Assets on and after the Closing
Date.

 

(b)               At the Closing, JT shall deliver (or cause to be delivered)
the following:

 

(i)                each of the Ancillary Agreements, validly executed by a duly
authorized representative of JT and each required Affiliate of JT.

 

(c)               At the Closing, Titan shall deliver (or cause to be delivered)
the following:

 

(i)                each of the Ancillary Agreements, validly executed by a duly
authorized representative of Titan; and

 

(ii)              the Closing Payment by electronic funds transfer of
immediately available funds to an account or accounts designated in writing by
JT.

 

2.4              Further Assurances; Access to Information. Each Party shall,
and shall cause any Affiliate thereof to, at any time or from time to time after
the Closing, at the expense of the other Party, execute and deliver to the other
all such instruments and documents or further assurances as the other may
reasonably request, in each case that are consistent with the terms of this
Agreement, in order to vest in Titan all of JT’s and its Affiliates’ right,
title and interest in and to the Purchased Assets as contemplated hereby,
including execution, acknowledgment, and recordation of other such papers, and
using commercially reasonable efforts to obtain the same from the respective
inventors, as necessary or desirable for fully perfecting and conveying unto
Titan the benefit of the transactions contemplated hereby. Effective upon the
Closing, JT hereby irrevocably appoints Titan and its successors, agents and
assigns as its true and lawful attorney, in its name, place and stead, with
power of substitution, to (a) execute, acknowledge, deliver, swear to, file and
record any IP Assignment Agreement, or (b) otherwise take any action necessary
to vest in Titan all of JT’s and its respective Affiliates’ right, title and
interest in and to the Purchased Assets as contemplated hereby. The foregoing
power of attorney is a special power of attorney coupled with an interest and is
irrevocable. In addition, JT shall provide Titan all data obtained by JT related
to the Compound.

 



 7 

 

 

3.                  Payments and Statements.

 

3.1              Purchase Price. Subject to the terms and conditions set forth
herein, in consideration of the sale, assignment, conveyance and delivery of the
Purchased Assets and assumption of the Assumed Liabilities, Titan will
irrevocably pay to JT:

 

(a)               Fifteen Thousand Dollars ($15,000) at Closing (the “Closing
Payment”);

 

(b)               If applicable, the Milestone Payments as provided in Section
3.2; and

 

(c)               If applicable, the Earn-Out Payments as provided in Section
3.3 (the Closing Payment, Milestone Payments and Earn-Out Payments being
collectively referred to herein as the “Purchase Price”).

 

3.2              Milestone Payments. In partial consideration for the
transactions contemplated by this Agreement, Titan shall pay to JT the
applicable non-refundable, non-creditable, one-time Milestone Payment after
achievement by Titan, its Affiliates or a Licensee of each corresponding
Milestone Event as set forth below. Each Milestone Payment listed in the table
below shall be due within five Business Days after achievement of the
corresponding Milestone Event. Other than as specifically provided below,
Milestone Payments may be made, at Titan’s sole discretion, either in cash or in
Titan Stock valued at the closing price on the first trading day following the
public announcement of the applicable Milestone Event. If a Milestone Payment,
or any portion of a Milestone Payment, is made in Titan Stock, such shares of
Titan Stock issued to JT must be validly issued, fully paid, non-assessable and
registered for resale with the SEC within forty-five (45) days of the
achievement of the applicable Milestone Event.

 

“Milestone Event”:   “Milestone Payment”:       Upon Successful Completion of a
proof of concept study of the Product in an animal model   $100,000 in cash and
$50,000 in shares of Titan Stock       Enrollment of the first patient in a
Phase II Clinical Trial of the Product   $[****]       Successful Completion of
a Phase III Clinical Trial of the Product   $[*****]       Regulatory Approval
of the Product by the FDA   $[*****]

 



 8 

 

 

3.3              Earn-Out Payments.

 

(a)               Subject to the terms of this Agreement, Titan shall pay to JT
Earn-Out Payments based on annual Net Sales of the Product at the following
rates:

  From ($) To ($) Earn-Out Payment (%) on Net Sales Tier 1     0 [*] [*]% Tier 2
[*] [*] [*]% Tier 3 [*] [*] [*]% Tier 4 [*] [*] [*]% Tier 5 [*] beyond [*]%

 

3.4              Reports and Payments.

 

(a)               Within thirty (30) days after the end of each calendar quarter
following Launch that begins or ends during the Agreement Term, Titan shall
furnish to JT a written report showing:

 

(i)              all Net Sales during (A) such calendar quarter, including a
reconciliation to Net Sales and a breakdown of all estimated Permitted
Deductions from the gross amount invoiced to arrive at Net Sales, and (B) the
calendar year to date through the end of such calendar quarter; and

 

(ii)              a calculation of Earn-Out Payments for such calendar quarter.

 

(b)               Each such report shall be accompanied by payment of the
Earn-Out Payments due under Section 3.3 and subject to the terms herein.

 

(c)               Except as otherwise defined herein, all financial calculations
by Titan under this Agreement shall be calculated in accordance with GAAP.

 

(d)               Currency Exchange. For the purpose of converting the local
currency in which any Earn-Out Payments or other payments arise into US dollars,
the rate of exchange to be applied shall be the rate of exchange in effect on
the last Business Day of the calendar quarter to which the payment relates as
reported in the Wall Street Journal (New York Edition).

 

(e)               Late Payment. If JT does not receive payment of any Milestone
Payment or Earn-Out Payment due to it hereunder on or before the thirtieth
(30th) day following the due date therefor, simple interest shall thereafter
accrue on the sum from the due date until the date of payment at a per month
rate of one percent (1%) or the maximum rate allowable by Law, whichever is
less.

 



 9 

 

 

Audits. During the Agreement Term, Titan, upon thirty (30) days’ prior written
notice from JT during normal business hours, but in no event more than once in
any 12- month period, shall permit an independent certified public accounting
firm of nationally recognized standing, selected by JT and reasonably acceptable
to Titan, to have access during normal business hours to the records of Titan,
its Affiliates and its and their Licensees as may be reasonably necessary to
verify the accuracy of Titan’s payment obligations hereunder; provided however,
that any audit conducted under this Section 3.5 may only be for any year ending
not more than thirty-six (36) months prior to the date of such request. Titan
shall reasonably cooperate with the accounting firm. The accounting firm shall
disclose to JT only whether the reports are correct or incorrect, the specific
details concerning any discrepancies (including, if applicable, the accuracy of
the calculation of Net Sales, and the resulting effect of such calculations on
the amounts payable by Titan under this Agreement), but no other information
shall be disclosed to JT. If the accountant’s report shows, in respect of any
period then being reviewed, an underpayment of amounts due to JT hereunder for
such period by more than five percent (5%), then Titan shall be responsible all
costs and expenses incurred by JT in connection with such audit. If the report
shows an underpayment of amounts due to JT hereunder, then Titan will pay JT an
amount equal to such underpayment, plus interest on such amounts in accordance
with Section 3.4(e), within thirty (30) calendar days after receipt of notice of
such underpayment and copy of the relevant portion of the audit report.

 

4.                  Representations and Warranties

 

4.1              General Representations. Each Party hereby represents and
warrants to the other Party as of the Effective Date and Closing Date as
follows:

 

(a)               Such Party is an entity duly organized, validly existing and
in good standing under the Laws of the jurisdiction of its incorporation or
formation, is qualified to do business and is in good standing as a foreign
entity in each jurisdiction in which the conduct of its business or the
ownership of its properties requires such qualification and failure to have such
would prevent it from performing its obligations under this Agreement and the
Ancillary Agreements;

 

(b)               The execution, delivery and performance by such Party of this
Agreement and the Ancillary Agreements have been duly authorized by all
necessary corporate action and does not and will not (i) violate any provision
of any Law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to it or any
provision of its charter or bylaws or other organizational or governing
documents; or (ii) conflict with or constitute a default under any other
agreement to which such Party is a party;

 

(c)               This Agreement and the Ancillary Agreements have been duly
executed and are legal, valid and binding obligations of such Party, enforceable
against it in accordance with the terms and conditions hereof, except as
enforceability may be limited by (i) any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditor’s rights generally,
or (ii) general principles of equity, whether considered in a proceeding in
equity or at Law;

 



 10 

 

 

(d)               Such Party is not under any obligation to any person or
entity, contractual or otherwise, that is in conflict with the terms of this
Agreement or any Ancillary Agreement, nor will such Party undertake any such
obligation during the Agreement Term;

 

(e)               Such Party has obtained all material authorizations, consents
and approvals, governmental or otherwise, necessary for the execution and
delivery of this Agreement and the Ancillary Agreements, and to otherwise
perform such Party’s obligations under this Agreement and the Ancillary
Agreements;

 

(f)                Such Party, and each of its Affiliates, is not a party to, or
are otherwise bound by, any oral or written contract that will result in any
Third Party obtaining any interest in, or that would give to any Third Party any
right to assert any claim in or with respect to, any of such Party’s or the
other Party’s rights under this Agreement or any Ancillary Agreement; and

 

(g)               Such Party shall perform its obligations hereunder in
accordance with all Laws in all material respects.

 

4.2              Additional Representations and Warranties of JT as of the
Effective Date and the Closing Date. JT represents and warrants to Titan that as
of the Effective Date and as of the Closing Date:

 

(a)               Schedule 3 sets forth, for each issued patent and patent
application, included in the Transferred Patent Rights (the “Registered IP”), a
true and complete list of (i) the title of such Registered IP, (ii) the name or
names of the registered and beneficial owner of such Registered IP, (iii) in the
case of patents and patent applications, the inventor or inventors of such
Registered IP, (iv) the jurisdiction of issuance, application or registration of
such Registered IP, and (v) the patent number and application or publication
number of such Registered IP, as applicable.

 

(b)               JT exclusively owns the Purchased Assets and the Purchased
Assets are not subject to any Encumbrance.

 

(c)               JT has not entered into any agreements, either oral or
written, with any Third Party relating to the development of the Compound or
commercialization, manufacture or promotion of the Product, including any
agreement granting rights under the Transferred Patent Rights, that are in
conflict with the rights granted to Titan under this Agreement;

 

(d)               JT has not received any written notice from any Third Party
asserting or alleging that the development, manufacture, use or sale of the
Product infringed, violated or misappropriated any rights of such Third Party
and, to JT’s actual knowledge as of the Effective Date, without duty or
obligation of investigation or inquiry, the development, manufacture, use or
sale of the Product has not, infringed, violated or misappropriated any rights
of any Third Party.

 

(e)               There are no pending legal suits or proceedings (other than
standard prosecution before a Governmental Authority) involving the Transferred
Patent Rights or the Product, and to JT’s actual knowledge, there are no
threatened legal suits or proceedings involving the Transferred Patent Rights or
the Product.

 



 11 

 

 

(f)                Neither JT nor any of its Affiliates has commenced any
action, suit, claim, investigation, legal or administrative proceeding against
any other Person asserting the infringement by such Person or any Affiliate
thereof of the Transferred Patent Rights or claims set forth therein or
otherwise relating to the Transferred Patent Rights.

 

(g)               The Registered IP is subsisting and, if issued or registered,
is believed to be enforceable. All fees required to be paid to the applicable
Governmental Authority prior to the Effective Date to prosecute or maintain the
Registered IP have been filed and have been paid.

 

(h)               There are no trademarks associated with the Compound or
Product.

 

4.3              Titan Covenants.

 

(a)               Titan shall use Commercially Reasonable Efforts to
Commercialize the Product following Regulatory Approval of the Product.

 

(b)               Titan shall not take any action or agree to any obligation
with any Person, contractual or otherwise, that is in conflict with the terms of
this Agreement.

 

4.4              Disclaimer of Additional Warranties. EXCEPT AS SET FORTH
HEREIN, EACH PARTY HEREBY EXPRESSLY DISCLAIMS ANY WARRANTIES OR CONDITIONS,
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, WITH RESPECT TO THE SUBJECT MATTER OF
THIS AGREEMENT, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY, OR FITNESS
FOR A PARTICULAR PURPOSE, EVEN IF EITHER PARTY HAS BEEN ADVISED OF SUCH PURPOSE.

 

4.5              Limitation of Liability. EXCEPT IN CIRCUMSTANCES OF GROSS
NEGLIGENCE, FRAUD OR WILLFUL MISCONDUCT BY A PARTY, NEITHER PARTY SHALL BE
LIABLE TO THE OTHER WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT,
WHETHER UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR
EQUITABLE THEORY, FOR ANY INCIDENTAL, INDIRECT, SPECIAL, EXEMPLARY, PUNITIVE,
MULTIPLE, OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS, LOSS OF USE, DAMAGE
TO GOODWILL, OR LOSS OF BUSINESS AND WITH RESPECT TO TITAN AS THE PARTY SEEKING
DAMAGES, LOST MILESTONES OR LOST ROYALTIES).

 

5.                  Confidentiality and Publicity

 

5.1              Non-Disclosure and Non-Use Obligations. All Proprietary
Information disclosed by one Party to the other Party hereunder shall be
maintained in confidence and shall not be disclosed to any Third Party or used
for any purpose except as expressly permitted herein without the prior written
consent of the Party that disclosed the Proprietary Information to the other
Party during the Agreement Term and thereafter. The foregoing non-disclosure and
non-use obligations shall not apply to the extent that such Proprietary
Information:

 



 12 

 

 

(a)               is known by the receiving Party at the time of its receipt,
and not through a prior disclosure by the disclosing Party or subject to any
confidentiality obligation, as documented by business records;

 

(b)               is or becomes properly in the public domain or knowledge
without breach by either Party or such Party’s Affiliates or their respective
employees, officers, directors, agents or representatives; or

 

(c)               is subsequently disclosed to a receiving Party by a Third
Party who, to the knowledge of the receiving Party, is lawfully able do so and,
to the knowledge of the receiving Party, is not under an obligation of
confidentiality to the disclosing Party.

 

5.2              Permitted Disclosure of Proprietary Information.
Notwithstanding Section 5.1, a Party receiving Proprietary Information of
another Party may disclose such Proprietary Information:

 

(a)               to governmental or other regulatory agencies in order to
obtain Patent Rights pursuant to this Agreement, or to gain approval to conduct
clinical trials or to market the Product, but such disclosure may be made only
to the extent reasonably necessary to obtain such Patent Rights or
authorizations and in accordance with the terms of this Agreement or as
otherwise requested by the FDA or another Regulatory Authority;

 

(b)               in connection with the performance of this Agreement and
solely on a need-to-know basis, to Affiliates; potential or actual collaborators
(including potential Licensees); potential or actual investment bankers,
accountants, investors, lenders, or acquirers; or employees, independent
contractors (including consultants and clinical investigators) or agents, each
of whom prior to disclosure must be bound by written obligations of
confidentiality and non-use no less restrictive than the obligations set forth
in this Section 5 or to counsel for such Party; provided, however, that the
receiving Party shall (i) undertake reasonable precautions to safeguard and
protect the confidentiality of the Proprietary Information; (ii) remain
responsible for any failure by any Person who receives Proprietary Information
pursuant to this Section 5 to treat such Proprietary Information as required
under this Section 5; and (iii) take all reasonable measures to restrain the
receiving Party and any such Persons from prohibited or unauthorized disclosure
or use in violation of this Section 5; or

 

(c)               if required to be disclosed by Law or court order, provided
that notice is promptly delivered to the non-disclosing Party in order to
provide an opportunity to challenge or limit the disclosure obligations.

 

If and whenever any Proprietary Information is disclosed in accordance with this
Section 5.2, such disclosure shall not cause any such information to cease to be
Proprietary Information except to the extent that such disclosure results in an
authorized public disclosure of such information (other than in breach of this
Agreement). Where reasonably possible and subject to Section 5.3, the receiving
Party shall promptly notify the disclosing Party of the receiving Party’s intent
to make such disclosure pursuant to Sections 5.2(a)–5.2(c) sufficiently prior to
making such disclosure so as to allow the disclosing Party adequate time to take
whatever action it may deem appropriate to protect the confidentiality of the
information, and the receiving Party shall cooperate with the disclosing Party
in such efforts.

 



 13 

 

 

5.3              Disclosure of Agreement to Governmental Authority. Without
limiting any of the foregoing, it is understood that the Parties or their
Affiliates may make disclosure of this Agreement and the terms hereof in any
filings required by the United States Securities and Exchange Commission and any
successor agency having substantially the same functions (the “SEC”), other
Governmental Authority or securities exchange, may file this Agreement as an
exhibit to any filing with the SEC, other governmental authority or securities
exchange, and may distribute any such filing in the ordinary course of its
business.

 

5.4              Other Public Statements. The parties will agree on the content
of any press release relating to this Agreement, and neither party shall make
public the parties’ relationship, or any of the terms herein except as required
by applicable securities or regulatory laws (as set forth in Section 5.3)
without the prior written consent of the other party.

 

5.5              No Rights to Use Name of Other Party. Except as provided
herein, neither Party shall use the name, trademark, trade name or logo of the
other Party in any publicity, promotion, news release or disclosure relating to
this Agreement or its subject matter, without the prior express written
permission of the other Party, except as may be required by Law.

 

6.                  Term

 

6.1              Term. This Agreement shall be effective as of the Effective
Date until seventeen (17) years from the Effective Date (the “Agreement Term”).

 

6.2              Expiration. Upon expiration of the Agreement Term, Titan will
no longer be liable for any Earn-Out Payments or Milestone Payments.

 

6.3              Survival. Expiration or termination of this Agreement shall not
relieve the Parties of any obligation accruing prior to such expiration or
termination. In addition, any other provisions required to interpret and enforce
the Parties’ rights and obligations under this Agreement shall also survive, but
only to the extent required for the full observation and performance of this
Agreement. Any expiration or early termination of this Agreement shall be
without prejudice to the rights of any Party against the other accrued or
accruing under this Agreement prior to termination. Except as expressly set
forth herein, the rights to terminate as set forth herein shall be in addition
to all other rights and remedies available under this Agreement, at Law, or in
equity, or otherwise.

 

7.                  Indemnification

 

7.1              Parties. For purposes of this Section 7, “Titan Indemnified
Parties” refers to Titan, its Affiliates and the officers, directors, employees,
shareholders, agents and successors and assigns of Titan and its Affiliates, and
“JT Indemnified Parties” refers to JT, its Affiliates and officers, directors,
employees, shareholders, members, partners, agents and successors and assigns of
JT and its Affiliates.

 



 14 

 

 

7.2              Indemnification by JT. Subject to the limitations set forth in
Section 7.4, JT shall indemnify, reimburse, defend, save and hold the Titan
Indemnified Parties harmless from and against all losses, costs, damages and
expenses, including reasonable attorneys’ fees and expenses and reasonable fees
and expenses of other professionals and experts, but excluding unforeseeable,
speculative, special, indirect, consequential, exemplary and punitive damages
(“Damages”) (but net of the amount of (x) any insurance proceeds realized by
such Titan Indemnified Parties from insurance policies with respect to such
matters or (y) any recoveries by any Titan Indemnified Parties from any third
party, without duplication) resulting proximately from:

 

(a)               JT’s breach of any representation or warranty of JT contained
in this Agreement and the Ancillary Agreement;

 

(b)              JT’s breach or nonfulfillment of any covenant or agreement made
by JT in or pursuant to this Agreement or in any Ancillary Agreement; or

 

(c)               JT’s failure to satisfy any Excluded Liabilities.

 

7.3              Indemnification by Titan. Subject to the limitations set forth
in Section 7.4, Titan shall indemnify, reimburse, defend, save and hold the JT
Indemnified Parties harmless from and against all Damages (but net of the amount
of (a) any insurance proceeds realized by such JT Indemnified Parties from
insurance policies with respect to such matters or (b) any recoveries by any JT
Indemnified Parties from any third party, without duplication) resulting
proximately from:

 

(a)               Titan’s breach of any representation or warranty of Titan
contained in this Agreement;

 

(b)               Titan’s breach or nonfulfillment of any covenant or agreement
made by Titan in or pursuant to this Agreement; and

 

(c)               Any Liability related to or arising from the ownership of the
Purchased Assets following the Closing.

 

7.4              Limitations. In no event shall either Party be liable for or
have any obligation to compensate or indemnify the other Party’s indemnified
Parties for any indirect or consequential damages claimed by such other Party
other than in connection with their respective indemnification obligations set
forth in this Section 7, including the loss of opportunity, loss of use, or loss
of revenue or profit, in connection with or arising out of this Agreement or
breach thereof.

 

8.                  Miscellaneous

 

8.1              Force Majeure. Neither Party shall be held liable or
responsible to the other Party nor be deemed to have defaulted under or breached
the Agreement for failure or delay in fulfilling or performing any term of the
Agreement during the period of time when such failure or delay is caused by or
results from a Force Majeure event or act, omission or delay in acting by the
other Party. The affected Party shall notify the other Party of such Force
Majeure circumstances as soon as reasonably practicable.

 



 15 

 

 

8.2              Assignment. This Agreement may not be assigned or otherwise
transferred without the prior written consent of the other Party; provided,
however, that either Party may assign this Agreement to (i) an Affiliate of such
Party or (ii) in connection with the transfer or sale of its business or all or
substantially all of its assets or in the event of a merger, consolidation,
change in control or similar corporate transaction, without such consent,
provided that all of Titan’s obligations hereunder are assumed by the assignee.
This Agreement shall be binding upon and inure to the benefit of the successors
and permitted assigns of the Parties. Any purported assignment not in accordance
with this Agreement shall be void.

 

8.3              Severability. In the event that any of the provisions contained
in this Agreement are held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties.

 

8.4              Notices.

 

(a)               Notices and communications shall be in writing and shall be
deemed to have been given when delivered in person, or sent by overnight courier
service, postage prepaid, or by facsimile confirmed by prepaid registered or
certified air mail letter or by overnight express mail, or sent by prepaid
certified or registered air mail, return receipt requested, to the following
addresses of the parties (or to such other address or addresses as may be
specified from time to time in a written notice), and shall be deemed to have
been properly served to the addressee upon receipt of such written
communication, to the following addresses of the Parties:

 

if to Titan to:

 

Titan Pharmaceuticals, Inc.
400 Oyster Point Blvd., Suite 505
South San Francisco, CA 94080-1921
Attention: President
Fax No.: 650-244-4956

 

with a copy to:

 

Fran M. Stoller, Esq.
Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154
Fax No.: 212-214-0706

 



 16 

 

 

if to JT to:

 

JT Pharmaceuticals, Inc.
300 West Coleman Boulevard, Suite 203

Mt. Pleasant, SC 29464

Attention: James R. McNab, Jr.
Fax No.:

 

with a copy to:

 

David L. Wilke

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, NC 27607
Fax No.: 919-781-4865

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Parties in writing in accordance herewith. Any such
communication shall be deemed to have been given when delivered if personally
delivered or sent by facsimile on a Business Day, upon confirmed delivery by
nationally-recognized overnight courier if so delivered and on the third
Business Day following the date of mailing if sent by registered or certified
mail.

 

8.5              Remedies.

 

(a)               Cumulative Remedies. All rights and remedies provided in this
Agreement are cumulative and not exclusive, and the exercise by either Party of
any right or remedy does not preclude the exercise of any other rights or
remedies that may now or subsequently be available at Law, in equity, by
statute, in any other agreement between the Parties or otherwise.

 

(b)               Specific Performance. Each of the Parties acknowledges and
agrees that the other Party would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in all material respects or
otherwise are breached. Accordingly, and notwithstanding anything herein to the
contrary, each of the Parties agree that the other Party shall be entitled to
injunctive relief to prevent breaches of the provisions of this Agreement, or to
enforce specifically this Agreement and the terms and provisions hereof, in any
action instituted in any court or tribunal having jurisdiction over the Parties
and the matter, without posting any bond or other security, and that such
injunctive relief shall be in addition to any other remedies to which such Party
may be entitled, at Law or in equity.

 

8.6              Applicable Law and Venue. This Agreement shall be governed and
construed by the Laws of the State of Delaware without regard to principles of
conflicts of laws and any dispute arising out of, or in connection with, this
Agreement, shall be subject to the exclusive jurisdiction of any Delaware State
or federal court.

 

8.7              Entire Agreement. This Agreement, including the Schedules
hereto, contains the entire understanding of the Parties with respect to the
subject matter of this Agreement. All express or implied agreements and
understandings, either oral or written, made on or before the Effective Date,
including any offering letters or term sheets, are expressly superseded by this
Agreement. This Agreement may be amended, or any term hereof modified, only by a
written instrument duly executed by all Parties.

 



 17 

 

 

8.8              Independent Contractors. It is expressly agreed that the
Parties shall be independent contractors and that the relationship between the
Parties shall not constitute a partnership, joint venture or agency. Neither
Party shall have the authority to make any statements, representations or
commitments of any kind, or to take any action, that shall be binding on the
other Party, without the prior consent of such other Party.

 

8.9              Waiver. The waiver by a Party hereto of any right hereunder or
the failure to perform or of a breach by another Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other Party whether of a similar nature or otherwise.

 

8.10            Headings; References; Interpretation. The captions to the
several Schedules or Sections of this Agreement are not a part of the Agreement,
but are merely guides or labels to assist in locating and reading the several
Schedules or Sections of this Agreement. Where words and phrases are used herein
in the singular, such usage is intended to include the plural forms where
appropriate to the context, and vice versa. The words “including”, “includes”
and “such as” are used in their non-limiting sense and have the same meaning as
“including without limitation” and “including but not limited to”. Any reference
in this Agreement to a Schedule or Section shall, unless otherwise specifically
provided, be to a Schedule or Section of this Agreement. “Herein” means anywhere
in this Agreement. “Hereunder”, “herein”, “hereinafter”, “hereby”, “hereunder”,
“hereto” and words of similar import means under or pursuant to any provision of
this Agreement, and not to any particular provision of this Agreement, unless
the context clearly requires otherwise. Whenever the context requires, any
pronoun includes the corresponding masculine, feminine and neuter forms. All
references to “party” and “parties” are deemed references to parties to this
Agreement, unless the context requires otherwise. The term “or” is used in its
inclusive sense and is deemed to have the meaning “and/or”, and, together with
the terms “either” and “any” is not exclusive. The term “any” is deemed to have
the meaning “any and/or all”. Any reference to any contract or other document or
instrument or to any law is to it as amended and supplemented from time to time
unless the context requires otherwise. Any reference to a Person includes the
permitted successors and assigns of such Person. Any reference to any materials,
including any document, report, record, file or other data, include, in each
case, any form or medium of such materials (including electronic form).

 

8.11           Counterparts. The Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures to the
Agreement transmitted by fax, by pdf or by any other electronic means intended
to preserve the original graphic and pictorial appearance of the Agreement shall
have the same effect as physical delivery of the paper document bearing original
signature.

 

[Remainder of this page intentionally left blank]

 



 18 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

  TITAN PHARMACEUTICALS, INC.           By:  /s/ Marc Rubin      Name: Marc
Rubin      Title: Executive Chairman          JT PHARMACEUTICALS, INC.          
       By:  /s/ James R. McNab, Jr      Name: James R. McNab, Jr.      Title:
President

 



 19 

 